DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4-5, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al., US 2018/0242304 A1 (Rong hereinafter), in view of Poornachandran et al., US 2020/0008044 A1  (Poornachandran hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Rong discloses a device (FIG. 8 is a schematic diagram of an example simplified processing system 400, which may be used to implement the methods and systems disclosed herein, and the example methods described below. The UE 110, AP 105, Resource Allocation Manager, Scheduler 120, slice manager 130, core network slice manager 140 and/or RAN slice manager may be implemented using the example processing system 400, or variations of the processing system 400; see Rong, paragraph [0129]), comprising:
a processor (The processing system 400 may include one or more processing devices 405, such as a processor; see Rong, paragraph [0130]); and

communicating resource configuration data representative of the selected resource configuration for the network slice to a network device for allocation to the user device connected to the network device (resource allocation manager 115 includes a slice-aware air interface configuration manager (SAAICM) 116 that controls AP 105s based on the air interface configuration assignments made to the RAN slices 152 by RAN slice manager 150, thus allowing a waveform and numerology to be dedicated to a slice 152. All nodes (AP's 105 or UEs 110) transmitting data in the slice are then allocated transmission resources by network scheduler 120, based on the network f/t resource parameter set assigned by at least one of RAN slice manager 150; see Rong, paragraph [0100]); and
allocating resources to the network slice in accordance with the selected resource configuration (This allows a network entity or entities such as the RAN slice manager 150 and resource allocation manager 115 to adjust the resource allocation dynamically, as discussed in greater detail below. The dynamic adjustment of resources allocations 
Regarding claim 2, Rong discloses wherein the historical data related to the user device comprises data of a network node associated with the user device (One embodiment of the disclosure relates to supporting multiple UE state configurations in a wireless network so that the supported operational states of a UE are configurable. For example, in one embodiment the network selects a state configuration for each UE from among a pool of candidate state configurations with each candidate state configuration being associated with a respective set of one or more predefined operating states; see Rong, paragraph [0191]).
Regarding claim 4, Rong discloses wherein the historical data related to the user device comprises a template of resource configuration generated based on usage by user devices, comprising the user device (These states define the characteristics of a UE device in terms of: resource usage (e.g. Dedicated, shared resources), control channel usage and control channel monitoring pattern, and thus affect one or more of the following metrics: terminal power consumption; network resources (e.g. Physical resources, terminal ID allocation, and the like); data transmission latency; and control plane signaling overhead; see Rong, paragraph [0183]).
Regarding claim 5, Rong discloses wherein the selecting of the resource configuration for the network slice is further based on at least one of a prediction of a future state of the user device, or information corresponding to a current state of the user device (As illustrated in FIG. 2, RAN slice 152 will be associated with a set of APs 105 nodes (AP 
Regarding claim 10, Rong discloses a method (Systems and methods for UE state machine to support multiple services or air interfaces are described; see Rong, abstract), comprising:
operating, by a device comprising a processor, according to a context ((The processing system 400 may include one or more memories 425, which may include a volatile or nonvolatile memory ( e.g., a flash memory, a random access memory (RAM), and/or a read-only memory (ROM)). The non-transitory memories 425 (as well as storage 420) may store instructions for execution by the processing devices 405, such as to carry out methods such as those described in the present disclosure. The memories 425 may include other software instructions, such as for implementing an operating system and other applications/functions; see Rong, paragraph [0131]);
utilizing, by the device, first resources of a first network slice allocated in accordance with an allocation protocol associated with network equipment of a provider network (resource allocation manager 115 includes a slice-aware air interface configuration manager (SAAICM) 116 that controls AP 105s based on the air interface configuration assignments made to the RAN slices 152 by RAN slice manager 150, thus allowing a waveform and numerology to be dedicated to a slice 152. All nodes (AP's 105 or UEs 
communicating, by the device, with the network equipment of the provider network (This allows a network entity or entities such as the RAN slice manager 150 and resource allocation manager 115 to adjust the resource allocation dynamically, as discussed in greater detail below. The dynamic adjustment of resources allocations allows a slice 152 to be provided a minimum level of service guarantee without requiring that the resources used to provide this level of service are dedicated exclusively to the slice; see Rong, paragraph [0100]. Also see paragraph [0084], “In the simplified example shown in FIG. 1, network entities within the RAN 125 may include a resource allocation manager 115, a scheduler 120, and a RAN slice manager 150, which may in some embodiments be under the control of the network operator who controls RAN 125. The resource allocation manager 115 may perform mobility related operations”).
Rong does not explicitly disclose the following features
Regarding claim 1, based on characteristics of a user device, a service level agreement associated with the user device, and historical data related to the user device, selecting a resource configuration for a network slice, resulting in a selected 
Regarding claim 9, wherein the operations further comprise storing the selected resource configuration in the blockchain ledger.
Regarding claim 10, and a resource configuration generated based on characteristics of the device, the context, a service level agreement associated with the device, and historical data related to the device, wherein the service level agreement and the historical data is comprised in a blockchain data structure;
In the same field of endeavor (e.g., communication system) Poornachandran discloses a method related to Multi-access Edge Computing (MEC) technologies for supporting mobile User Equipment (UE) that comprises the following features. 
Regarding claim 1, based on characteristics of a user device, a service level agreement associated with the user device (The SLA may provision whether the UE should have a minimum level of service contract with the MNO A as to connect to a respective AP or AN of a wireless service provider. The SLA may be application specific; see Poornachandran, paragraph [0035]), and historical data related to the user device (For example, the DA application has information of one or more WLANs 230 regarding their respective services. Such a service may include, but is not limited to, information regarding its coverage area, availability to certain vUEs, associated SLAs, associated AP locations, and billing information; see Poornachandran, paragraph [0035]), selecting a resource configuration for a network slice, resulting in a selected resource configuration (The slice management function 1464 can be used for configuring one or more network slices (e.g., 5G slices) for use by UEs or other devices 
Regarding claim 9, wherein the operations further comprise storing the selected resource configuration in the blockchain ledger (The block-chain maintains a reliable record of chain of custody of the corresponding SLA throughout the determined travel from one geographic location to another; see Poornachandran, paragraph [0079]).
Regarding claim 10, and a resource configuration generated based on characteristics of the device, the context, a service level agreement associated with the device (The SLA may provision whether the UE should have a minimum level of service contract with the MNO A as to connect to a respective AP or AN of a wireless service provider. The SLA may be application specific; see Poornachandran, paragraph [0035]), and historical data related to the device (For example, the DA application has information of one or more WLANs 230 regarding their respective services. Such a service may include, but is not limited to, information regarding its coverage area, availability to certain vUEs, associated SLAs, associated AP locations, and billing information; see Poornachandran, paragraph [0035]), wherein the service level agreement and the historical data is comprised in a blockchain data structure (The block-chain maintains a 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Poornachandran regarding Multi-access Edge Computing (MEC) technologies for supporting mobile User Equipment (UE) into the method related to supporting multiple services of Rong. The motivation to do so is to effectively manage multiple poor connectivity pockets on a route of the UE or vehicle system driving through a dead zones of a cellular connection (see Poornachandran, paragraphs [0001] and [0003]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al., US 2018/0242304 A1 (Rong hereinafter), in view of Poornachandran et al., US 2020/0008044 A1  (Poornachandran hereinafter), as applied to the claims above and further in view of Yu et al., US 2020/0205176 A1 (Yu hereinafter).
Here is how the references teach the claims.
Regarding claim 3, Rong and Poornachandran disclose the device of claim 1. Rong and Poornachandran do not disclose wherein the historical data related to the user device comprises historical requests of the user device. In the same field of endeavor (e.g., communication system) Yu discloses a method for allocating resources of one or more network slices in a communication system that comprises wherein the historical data related to the user device comprises historical requests of the user device (In some 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yu regarding allocating resources of one or more network slices in a communication system into the method related to supporting multiple services of Rong and Poornachandran. The motivation to do so is to flexibly separate and guarantee that certain resources are allocated and/or reserved for a given network slice, and may be used for other network slices for more efficient usage of the resource (see Yu, paragraph [0023]).

Claims 6-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al., US 2018/0242304 A1 (Rong hereinafter), in view of Poornachandran .
Here is how the references teach the claims.
Regarding claims 6-7 and 11-12, Rong and Poornachandran disclose the device of claim 1 and method of claim 10. Rong and Poornachandran do not disclose the following features.
Regarding claim 6, wherein the blockchain ledger comprises a persistent, tamper resistant data structure stored on a storage equipment.
Regarding claim 7, wherein the storage equipment comprises block chain node equipment, and wherein the historical data related to the user device is stored by appending the information block to the blockchain ledger.
Regarding claim 11, wherein the blockchain data structure comprises a persistent, tamper resistant data structure.
Regarding claim 12, wherein the blockchain data structure comprises a blockchain ledger stored on a block chain node equipment. In the same field of endeavor (e.g., communication system) Ibek discloses a method for blockchain based distributed ledger system as a RAN sharing record platform to be used by plurality of mobile operators that comprises the following features. 
Regarding claim 6, wherein the blockchain ledger comprises a persistent, tamper resistant data structure stored on a storage equipment (A system and method for reliable and secure record keeping for Radio Access Network (RAN) capacity sharing amongst a plurality of operators using slicing methods according to 3GPP 5G specifications, wherein slicing is controlled by a RAN controller is disclosed. The record 
Regarding claim 7, wherein the storage equipment comprises block chain node equipment (Blockchain database is different from conventional databases, where data is housed in a certain data structure (like arrays or tables) and controlled through a centralized administration function that is given to an administrative user; see Ibek, paragraph [0021]), and wherein the historical data related to the user device is stored by appending the information block to the blockchain ledger (In Blockchain, the blocks are simply tables and transactions as records. The major difference however is that blocks are linked (each block contains the hash of the previous block) and each transaction references the transaction output of the previous transaction; see Ibek, paragraph [0021]. Also see paragraph [0019], “The data in the Blockchain is called 'immutable', meaning it is impossible to alter”).
Regarding claim 11, wherein the blockchain data structure comprises a persistent, tamper resistant data structure (A system and method for reliable and secure record keeping for Radio Access Network (RAN) capacity sharing amongst a plurality of operators using slicing methods according to 3GPP 5G specifications, wherein slicing is controlled by a RAN controller is disclosed. The record keeping system is a distributed Blockchain ledger in which a block specifies information pertaining to available, leased 
Regarding claim 12, wherein the blockchain data structure comprises a blockchain ledger stored on a block chain node equipment (The record keeping system is a distributed Blockchain ledger in which a block specifies information pertaining to available, leased or purchased base station slice(s). The ledger is immutable and available to all operators through a distributed database hosted by each participant; see Ibek, abstract).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Ibek regarding blockchain based distributed ledger system as a RAN sharing record platform to be used by plurality of mobile operators into the method related to supporting multiple services of Rong and Poornachandran. The motivation to do so is to provide a method for reliable and secured record keeping for RAN capacity sharing amongst plurality of operators (see Ibek, abstract and paragraph [0001]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al., US 2018/0242304 A1 (Rong hereinafter), in view of Poornachandran et al., US 2020/0008044 A1  (Poornachandran hereinafter), as applied to the claims above and further in view of Karimli et al., US 2020/0205060 A1 (Karimli hereinafter).
Here is how the references teach the claims.
Regarding claim 13, Rong and Poornachandran disclose the device of claim 1. Rong and Poornachandran do not disclose wherein the first network slice was allocated based on a machine learning process configured based on the characteristics of the device and the historical data related to the device. In the same field of endeavor (e.g., communication system) Karimli discloses a method related to implementing a machine learning algorithm on network devices that comprises wherein the first network slice was allocated based on a machine learning process configured based on the characteristics of the device and the historical data related to the device (Additionally, in some implementations, the output of the machine learning algorithm can based on the device category or 5G NR network slice for the device's use case; see Karimli, paragraph [0033]. Also see paragraph [0031], “The machine learning algorithm can take the complex data inputs and discover hidden insights from the historical relationships between the scanned frequencies and corresponding data metrics”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Karimli regarding implementing a machine learning algorithm on network devices into the method related to supporting multiple services of Rong and Poornachandran. The motivation to do so is to provide a method for using historical data on last successful connection together with device data metrics from the last successful connection to determine a probability of successful connection for each of the potential frequency channels (see Karimli, abstract and paragraph [0031]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al., US 2018/0242304 A1 (Rong hereinafter), in view of Poornachandran et al., US 2020/0008044 A1  (Poornachandran hereinafter), as applied to the claims above and further in view of Tang et al., US 2019/0123963 A1 (Tang hereinafter).
Here is how the references teach the claims.
Regarding claim 16, Rong and Poornachandran disclose the method of claim 10. Rong and Poornachandran do not disclose the following features.
Regarding claim 16, further comprising, utilizing, by the device, second resources of a second network slice, wherein the second resources of the second network slice incorporate the first resources of the first network slice.
In the same field of endeavor (e.g., communication system) Tang discloses a method related to managing resources of a network slice that comprises the following features.
Regarding claim 16, further comprising, utilizing, by the device, second resources of a second network slice, wherein the second resources of the second network slice incorporate the first resources of the first network slice (In a running environment of an existing network, peaks and valleys of load of the plurality of network slices may overlap, and this embodiment of this application exactly uses such type of overlapping relationship to allocate resources more properly, that is, to allocate resources of a lightly-loaded network slice to a heavily-loaded network slice, thereby improving resource utilization of an infrastructure; see Tang, paragraph [0107]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Tang regarding managing resources of a network slice into the method related to supporting multiple .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al., US 2018/0242304 A1 (Rong hereinafter), in view of 3GPP TS 28.531v15.1.0 (2018-12),  (3GPP TS 28.531 hereinafter).
Here is how the references teach the claims.
Regarding claim 17, Rong discloses a non-transitory machine-readable medium (although described primarily in the context of methods, device and equipment, other implementations are also contemplated, such as in the form of instructions stored on a non-transitory computer-readable medium; see Rong, paragraph [0254]), comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations (The processing system 400 may include one or more memories 425, which may include a volatile or nonvolatile memory ( e.g., a flash memory, a random access memory (RAM), and/or a read-only memory (ROM)). The non-transitory memories 425 (as well as storage 420) may store instructions for execution by the processing devices 405, such as to carry out methods such as those described in the present disclosure. The memories 425 may include other software instructions, such as for implementing an operating system and other applications/functions; see Rong, paragraph [0131]), comprising: …
configuring a network slice of resources of network devices of a provider network based on the first information (resource allocation manager 115 includes a slice-aware air 
allocating the network slice of resources utilized by the user equipment (This allows a network entity or entities such as the RAN slice manager 150 and resource allocation manager 115 to adjust the resource allocation dynamically, as discussed in greater detail below. The dynamic adjustment of resources allocations allows a slice 152 to be provided a minimum level of service guarantee without requiring that the resources used to provide this level of service are dedicated exclusively to the slice; see Rong, paragraph [0100]).
Rong does not explicitly disclose the following features
Regarding claim 17, obtaining first information corresponding to characteristics of a user equipment, historical data of the user equipment, and context information corresponding to a context of the user equipment;
In the same field of endeavor (e.g., communication system) 3GPP TS 28.531 discloses management services and procedures for provisioning 5G networks that comprises the following features. 
Regarding claim 17, obtaining first information (The network slice provisioning service provider shall have the capability allowing its authorized consumer to send the network slice related requirements; see 3GPP TS 28.531, page 32, section 5.2.1) corresponding 
- Resource model information, which describes the static parameters and functional components of network slice, includes NST ID, network slice type (e.g. eMBB), additional system feature (e.g. multicast, Edge Computing), priority, NSST ID list. Management model information, which describes the information model that is used for network slice lifecycle management, includes configuration profile (e.g. application configuration parameters). 
- Capability model information, which describes the capability including supported communication service characteristic information (e.g. service type, UE mobility level, density of users, traffic density), QoS attributes (e.g. bandwidth, latency, throughput and so on) and capacity (e.g. maximum number of UEs), can be exposed to CSC via CSMF; see 3GPP TS 28.531, page 10 and 11, section 4.3. Here the slice each slice instance or context includes resource model information comprising various historical data related to the user device and characteristics information of a user device);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of 3GPP TS 28.531 regarding management services and procedures for provisioning 5G networks into the method related to supporting multiple services of Rong. The motivation to do so is to efficiently managing network resources by provisioning it into network slices (see 3GPP TS 28.531, page 8, section 4.1).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rong et al., US 2018/0242304 A1 (Rong hereinafter), in view of 3GPP TS 28.531v15.1.0 (2018-12),  (3GPP TS 28.531 hereinafter), as applied to the claims above and further in view of Tang et al., US 2019/0123963 A1 (Tang hereinafter).
Here is how the references teach the claims.
Regarding claims 19 and 20, Rong and 3GPP TS 28.531 disclose the non-transitory machine-readable storage medium of claim 17. Rong and 3GPP TS 28.531 do not disclose the following features.
Regarding claim 19, wherein the configuring the network slice of resources is further based on a defined template selected for the user equipment and the context.
Regarding claim 20, wherein the operations further comprise updating the defined template based on current state information for the user equipment. In the same field of endeavor (e.g., communication system) Tang discloses a method related to managing resources of a network slice that comprises the following features.
Regarding claim 19, wherein the configuring the network slice of resources is further based on a defined template selected for the user equipment and the context (A slice management module receives a request that is from a user and that indicates creation of a network slice template, where the network slice template includes a resource orchestration ratio parameter; see Tang, paragraph [0113]. Also see paragraph [0066], “For an evolved packet core (EPC) control plane network service, the service indicator may include an average signaling processing latency, a quantity of attached users, a quantity of activated bearers, and the like”).
Regarding claim 20, wherein the operations further comprise updating the defined template based on current state information for the user equipment (For the process in which the user modifies the resource orchestration ratio parameter in the created network slice template, refer to step 705 to step 708 …Step 705: The slice management module receives a request that is from the user and that indicates update of the resource orchestration ratio parameter in the network slice template, where the request carries a new value of the resource orchestration ratio parameter … Step 706: The slice management module modifies the value of the resource orchestration ratio parameter in the network slice template based on the request; see Tang, paragraphs [0119] – [0121]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Tang regarding managing resources of a network slice into the method related to supporting multiple services of Rong and 3GPP TS 28.531. The motivation to do so is to provide a method for optimizing resource utilization of an infrastructure (see Tang, abstract and paragraph [0011).

Allowable Subject Matter
Claims 8, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 06/30/2021. Claims 1-20 are currently pending
35 USC 101 rejection from claims 17-20 are withdrawn since the amended claims overcome the rejection.

Response to Arguments
Applicant’s arguments filed in 06/29/2021, regarding claims 1-23 have been fully considered but they are moot in view of the new ground (s) of rejection.   
The allowability of claim 9 is withdrawn due to change in scope because of the change in dependency. 
Regarding claim 17, on page 8 second paragraph of remarks applicant states that “Amended independent claims 10 and 17 recite similar features”. Examiner respectfully disagrees. While the scope of claim 10 may be similar to that of claim 1, however, the scope of the claim 17 is much broader than amended claims 1 and 10. Claim 17 stands rejected under Rong in view of 3GPP TS 28.531 as noted in the office action above. Applicant’s arguments regarding claims 1 and 10 have been fully considered but they are moot in view of the new ground (s) of rejection. Newly found prior art Poornachandran in combination with Rong disclose the amended features of the claims as discussed in the office action above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 09/02/2021